DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because in FIG. 4, block 404, “a fist active termination, a second active termination, and at least one grond termination” should read “a first active termination, a second active termination, and at least one ground termination”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 235 & 237 found in [0051] of originally filed specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 602 & 610 found in FIGs. 3A & 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 13, 16-17, 20, 22 and 27 are objected to because of the following informalities: 
In claim 5, line 2, “electrode layers each comprise” should read “electrode layers comprises”.
In claim 13, line 2, “the discrete varistor and multilayer capacitor” should read “the discrete varistor and the multilayer capacitor”.
In claim 16, line 3, “the body” should read “the multilayer capacitor body”.
In claim 16, line 5, “the body” should read “the multilayer capacitor body”.
In claim 17, line 4, “second plurality of electrode layers” should read “the second plurality of electrode layers”.
In claim 17, lines 5-6, “the first plurality and third plurality of electrode layers” should read “the first plurality of electrode layers and the third plurality of electrode layers”.
In claim 17, lines 6-7, “the second plurality and third plurality of electrode layers” should read “the second plurality of electrode layers and the third plurality of electrode layers”.
In claim 20, line 2, “comprise” should read “comprises”.
In claim 22, line 4, “component” should read “integrated component”.
In claim 27, line 2, “multilayer capacitor” should read “the multilayer capacitor body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-11, 14, 17-22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first capacitor” in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first capacitor” will be read as “a first capacitor of the pair of capacitors”.
Claim 2 further recites the limitation “the second capacitor” in line 11. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second capacitor” will be read as “a second capacitor of the pair of capacitors”.
Claim 9 recites the limitation “the first capacitor” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first capacitor” will be read as “a first capacitor of the pair of capacitors”.
Claim 9 further recites the limitation “the second capacitor” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second capacitor” will be read as “a second capacitor of the pair of capacitors”.
Claim 10 recites the limitations “the first capacitance” and “the second capacitance” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 10 will be read as if dependent of claim 9, which recites “a first capacitance” and “a second capacitance”.
Claim 11 recites the limitations “the third plurality of electrode layers” in lines 2 & 4, “the first plurality of electrode layers” in line 2, and “the second plurality of electrode layers” in line 4. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 11 will be read as if dependent of claim 2, which recites “a first plurality of electrode layers”, “a second plurality of electrode layers, and “a third plurality of electrode layers”.
Claim 14 recites the limitation “the monolithic body” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the monolithic body is greater than about 0.4” will be read as “the body is greater than about 0.4, wherein the body is monolithic”, and claim 14 will be read as if dependent of claim 2, which recites “a body”.
Claim 17 recites the limitation “the first capacitor” in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first capacitor” will be read as “a first capacitor of the pair of capacitors”.
Claim 17 further recites the limitation “the second capacitor” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second capacitor” will be read as “a second capacitor of the pair of capacitors”.
Claim 17 recites the limitations “the first plurality of electrode layers” in line 4, “the first plurality of electrode layers” in line 2, and “the second plurality of electrode layers” in line 4. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 17 will be read as if dependent of claim 16, which recites “a first plurality of electrode layers” and “a second plurality of electrode layers.
Claim 24 recites the limitation “the first capacitor” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first capacitor” will be read as “a first capacitor of the pair of capacitors”.
Claim 24 further recites the limitation “the second capacitor” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second capacitor” will be read as “a second capacitor of the pair of capacitors”.
Claim 26 recites the limitation “the third plurality of electrode layers” in line 2 and in line 4. There is insufficient antecedent basis for these limitations in the claim. For examination purposes claim 26 will be read as if dependent of claim 17, which recites “a third plurality of electrode layers”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-13 and 14-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Praznik et al (EP2947757 and hereinafter Praznik ‘757).
	In regards to claim 1, Praznik '757 discloses an integrated component comprising: a multilayer capacitor (22 - FIG. 4(a); [0045]) comprising a first active termination (leftward termination 28 as seen in FIGs. 4(a) & 5(c)), a second active termination (rightward termination 28 as seen in FIGs. 4(a) & 5(c)), at least one ground termination (central terminations 28 as seen in FIG. 4(a); see also 5(a)-5(c) and [0036], noting the electronic component comprises three connectors which are electrically connected to power supply terminals and the outer body of the electrical motor or machine, and further noting this type of protection is particularly useful if the electronic component is used to shield devices which are galvanically connected to the electrical motor or machine, i.e. central terminations 28 are ground terminations), and a pair of capacitors connected in series between the first active termination and the second active termination (seen in FIGs. 5(a)-5(c) and described in [0045] & [0051], noting that two capacitors in series are formed where electrodes 38 overlap with electrode 40); and a discrete varistor (24 - FIG. 4(a); [0045]) comprising a first external varistor termination (leftward termination 30 as seen in FIG. 4(a)) connected with the first active termination (seen in FIG. 4(b)) and a second external varistor termination (rightward termination 30 as seen in FIG. 4(a)) connected with the second active termination of the multilayer capacitor (seen in FIG. 4(b)).
	
	In regards to claim 2, Praznik '757 further discloses wherein the multilayer capacitor further comprises: a body (FIG. 5(c)) comprising a plurality of dielectric layers (42 & 44 - FIGs. 5(a) & 5(c); [0051]); a first plurality of electrode layers (leftward electrode layer 38 as seen in FIG. 5(a); [0051]) disposed within the body and connected with the first active termination (seen in FIG. 5(c)); a second plurality of electrode layers (rightward electrode layer 38 as seen in FIG. 5(a); [0051]) disposed within the body and connected with the second active termination (seen in FIG. 5(c)); and a third plurality of electrode layers (40 - FIG. 5(b); [0051]) connected with the at least one ground termination (seen in FIGs. 4(a) and 5(b) and described in [0051]) and capacitively coupled with each of the first plurality of electrode layers and second plurality of electrode layers to form a first capacitor of the pair of capacitors between the first plurality and third plurality of electrode layers (seen in FIGs. 5(a)-5(c) and described in [0051]) and a second capacitor of the pair of capacitors between the second plurality and third plurality of electrode layers (seen in FIGs. 5(a)-5(c) and described in [0051]).

	In regards to claim 3, Praznik '757 further discloses wherein the third plurality of electrode layers are generally cross-shaped (seen in FIG. 5(b)).

	In regards to claim 4, Praznik '757 further discloses wherein the at least one ground termination comprises a first ground termination (upward central termination 28 as seen in FIG. 4(a)) and a second ground termination (downward central termination 28 as seen in FIG. 4(a)).

	In regards to claim 5, Praznik '757 further discloses wherein each of the third plurality of electrode layers comprises a pair of opposite edges (upward and downward edges of electrode 40 as seen in FIG. 5(b)), one of the opposite edges connected with the first ground termination and the other of the opposite edges connected with the second ground termination (seen in FIGs. 4(a) and 5(b) and described in [0051]).

	In regards to claim 6, Praznik '757 further discloses wherein the first ground termination is located opposite the second ground termination (seen in FIG. 4(a)).

	In regards to claim 7, Praznik '757 further discloses wherein at least one of the first active termination, the second active termination, or the at least one ground termination is exposed along a bottom surface of the integrated component for surface mounting the component (seen in FIGs. 4(a)-4(c)).

	In regards to claim 8, Praznik '757 further discloses first and second leads (leftward and rightward leads 34 as seen in FIG. 4(c)) respectively coupled with the first and second active terminations (seen in FIG. 4(c)) and a third lead (central lead 34 as seen in FIG. 4(c)) coupled with the at least one ground termination (seen in FIGs. 4(b) & 4(c)).

	In regards to claim 9, Praznik '757 further discloses wherein a first capacitor of the pair of capacitors has a first capacitance (described in [0022], noting a first capacitor of the two capacitors has a capacitance of 10nF) and a second capacitor of the pair of capacitors has a second capacitance that is approximately equal to the first capacitance (described in [0022], noting a second capacitor of the two capacitors has a capacitance of 10nF).

	In regards to claim 10, Praznik '757 further discloses wherein at least one of the first capacitance or the second capacitance ranges from about 10 nF to about 3 nF (described in [0022], noting the first and second capacitances each being 10nF).

	In regards to claim 11, Praznik '757 further discloses wherein; the third plurality of electrode layers overlap with the first plurality of electrode layers along a first overlapping area (leftward area of overlap between electrodes 38 and 40 as seen in FIGs. 5(a)-5(c)); and the third plurality of electrode layers overlap with the second plurality of electrode layers along a second overlapping area (rightward area of overlap between electrodes 38 and 40 as seen in FIGs. 5(a)-5(c)) that is approximately equal to the first overlapping area (seen in FIGs. 5(a)-5(c)).

	In regards to claim 12, Praznik '757 further discloses wherein the discrete varistor is stacked relative to the multilayer capacitor (seen in FIG. 4(a)).

	In regards to claim 13, Praznik '757 further discloses an over-molded layer (36 - FIG. 4(d); [0048]) encapsulating the discrete varistor and the multilayer capacitor (seen in FIG. 4(d) and described in [0048]).

	In regards to claim 15, Praznik '757 discloses a method for forming an integrated component (FIG. 4(d)) comprising: providing a multilayer capacitor body (FIG. 5(c)) including electrodes (38 & 40 as seen in FIGs. 5(a) & 5(b); [0051]) that form a pair of capacitors (described in [0051]); forming a first active termination (leftward termination 28 as seen in FIGs. 4(a) & 5(c)), a second active termination (rightward termination 28 as seen in FIGs. 4(a) & 5(c)), and at least one ground termination (central terminations 28 as seen in FIG. 4(a); see also 5(a)-5(c) and [0036], noting the electronic component comprises three connectors which are electrically connected to power supply terminals and the outer body of the electrical motor or machine, and further noting this type of protection is particularly useful if the electronic component is used to shield devices which are galvanically connected to the electrical motor or machine, i.e. central terminations 28 are ground terminations) external to the multilayer capacitor body (seen in FIG. 4(a) and described in [0045]) such that the pair of capacitors are connected in series between the first active termination and the second active termination (seen in FIGs. 5(a)-5(c) and described in [0045] & [0051], noting that two capacitors in series are formed where electrodes 38 overlap with electrode 40); and stacking a discrete varistor (24 - FIG. 4(a); [0045]) with the multilayer capacitor body such that a first varistor termination (leftward termination 30 as seen in FIG. 4(a)) of the discrete varistor is connected with the first active termination (seen in FIG. 4(b)) and a second varistor termination (rightward termination 30 as seen in FIG. 4(a)) is connected with the second active termination (seen in FIG. 4(b)).
	
	In regards to claim 16, Praznik '757 further discloses wherein providing the multilayer capacitor body including electrodes forming the pair of capacitors comprises: forming a first plurality of electrode layers (leftward electrode layer 38 as seen in FIG. 5(a); [0051]) disposed within the multilayer capacitor body and connected with the first active termination (seen in FIG. 5(c)); forming a second plurality of electrode layers (rightward electrode layer 38 as seen in FIG. 5(a); [0051]) disposed within the multilayer capacitor body and connected with the second active termination (seen in FIG. 5(c)).

	In regards to claim 17, Praznik '757 further discloses forming a third plurality of electrode layers (40 - FIG. 5(b); [0051]) within the multilayer capacitor body connected with the at least one ground termination (seen in FIGs. 4(a) and 5(b) and described in [0051]) and capacitively coupled with each of the first plurality of electrode layers and the second plurality of electrode layers to form a first capacitor of the pair of capacitors between the first plurality of electrode layers and the third plurality of electrode layers (seen in FIGs. 5(a)-5(c) and described in [0051]) and a second capacitor of the pair of capacitors between the second plurality of electrode layers and the third plurality of electrode layers (seen in FIGs. 5(a)-5(c) and described in [0051]).

	In regards to claim 18, Praznik '757 further discloses wherein forming the at least one ground termination comprises forming a first ground termination (upward central termination 28 as seen in FIG. 4(a)) and a second ground termination (downward central termination 28 as seen in FIG. 4(a)).

	In regards to claim 19, Praznik '757 further discloses wherein the third plurality of electrode layers are generally cross-shaped (seen in FIG. 5(b)).

	In regards to claim 20, Praznik '757 further discloses wherein each of the third plurality of electrode layers comprises a pair of opposite edges (upward and downward edges of electrode 40 as seen in FIG. 5(b)), one of the opposite edges connected with the first ground termination and the other of the opposite edges connected with the second ground termination (seen in FIGs. 4(a) and 5(b) and described in [0051]).

	In regards to claim 21, Praznik '757 further discloses wherein the first ground termination is located opposite the second ground termination (seen in FIG. 4(a)).

	In regards to claim 22, Praznik '757 further discloses wherein at least one of the first active termination, the second active termination, or the at least one ground termination is exposed along a bottom surface of the integrated component for surface mounting the integrated component (seen in FIGs. 4(a)-4(c)).

	In regards to claim 23, Praznik '757 further discloses connecting first and second leads (leftward and rightward leads 34 as seen in FIG. 4(c)) respectively with the first and second active terminations (seen in FIG. 4(c)) and connecting a third lead (central lead 34 as seen in FIG. 4(c)) with the at least one ground termination (seen in FIGs. 4(b) & 4(c)).

	In regards to claim 24, Praznik '757 further discloses wherein a first capacitor of the pair of capacitors has a first capacitance (described in [0022], noting a first capacitor of the two capacitors has a capacitance of 10nF) and a second capacitor of the pair of capacitors has a second capacitance that is approximately equal to the first capacitance (described in [0022], noting a second capacitor of the two capacitors has a capacitance of 10nF).

	In regards to claim 25, Praznik '757 further discloses wherein at least one of the first capacitance or the second capacitance ranges from about 10 nF to about 3 nF (described in [0022], noting the first and second capacitances each being 10nF).

	In regards to claim 26, Praznik '757 further discloses the third plurality of electrode layers overlap with the first plurality of electrode layers along a first overlapping area (leftward area of overlap between electrodes 38 and 40 as seen in FIGs. 5(a)-5(c)); and the third plurality of electrode layers overlap with the second plurality of electrode layers along a second overlapping area (rightward area of overlap between electrodes 38 and 40 as seen in FIGs. 5(a)-5(c)) that is approximately equal to the first overlapping area (seen in FIGs. 5(a)-5(c)).

	In regards to claim 27, Praznik '757 further discloses over-molding the discrete varistor and the multilayer capacitor body with an over-molded layer (36 - FIG. 4(d); [0048]) (seen in FIG. 4(d) and described in [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Praznik ‘757 in view of Yoon et al (US 20140022692 and hereinafter Yoon ‘692).
	In regards to claim 14, Praznik '757 fails to explicitly disclose wherein a ratio of a thickness of the electrode stack-up to a thickness of the body is greater than about 0.4, wherein the body is monolithic.
	Yoon '692 discloses wherein a ratio of a thickness of the electrode stack-up (t-2*T) to a thickness of the body (t) is greater than about 0.4 (see Table 2, noting (t-2*T)/(t) = (1-(2*T/t)) = 1-(2*Column2) = 1-2*0.04 = 0.92), wherein the body is monolithic (described in [0100], noting that the chip is compressed and fired, i.e. monolithic).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the integrated component of Praznik '757 such that a ratio of a thickness of the electrode stack-up to a thickness of the body is greater than about 0.4, wherein the body is monolithic, as taught by Yoon '692, in order to obtain a capacitor with low crack occurrence, low humidity resistance, and lifespan (Table 2 and [0106]) and to increase the capacitance forming volume of the capacitor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10681814 – FIG. 13
US 10192682 – FIG. 9
US 20200111611 – FIG. 7 and [0027]
US 20090147440 – [0093]
US 20110043963 – FIG. 21 and [0068]
US 5034709 – FIG. 2 and Column 1, Line 62 – Column 2, Line 3
KR 20070045656 – FIG. 5
JP 2767014 – FIG. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848